DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 13 OCT 2021.  The amendment will not be entered after final for the following reasons:
The proposed amendments raise new issues that would require further search and/or consideration (the amendment to Claim 1 changes the scope of every claim pending in the application, which requires further consideration of the claims in view of the altered scope).

Response to Arguments
Those of Applicant’s arguments which are based on the amendment being entered have been considered; as the amendment is not being entered after final, these arguments have been considered but are presently moot.
The remainder of Applicant's arguments filed 13 OCT 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-7) that the combination of Maurice ‘249 and FR ‘913 is improper because the combination results in a change in the principle of operation of FR ‘913.  Examiner respectfully disagrees.  The principle of operation in both references is to utilize a laser to modify the surface of a substrate to produce markings thereon.  Applicant’s statement that “the inking method of FR ‘913 would become unfeasible if In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")  Examiner notes that in the Final Rejection, the proposed combination of references does not remove the inking step from FR ‘913; therefore, Applicant’s statement “The use of ink is important to FR ‘913 and removal thereof would frustrate the purpose of the method discussed therein.” does not address the presented rejection, which does not remove the inking step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712